Name: Commission Regulation (EC) No 878/2001 of 3 May 2001 fixing the maximum reduction in the duty on maize imported in connection with the invitation to tender issued in Regulation (EC) No 555/2001
 Type: Regulation
 Subject Matter: trade policy;  trade;  plant product;  cooperation policy;  tariff policy;  Europe
 Date Published: nan

 Avis juridique important|32001R0878Commission Regulation (EC) No 878/2001 of 3 May 2001 fixing the maximum reduction in the duty on maize imported in connection with the invitation to tender issued in Regulation (EC) No 555/2001 Official Journal L 123 , 04/05/2001 P. 0014 - 0014Commission Regulation (EC) No 878/2001of 3 May 2001fixing the maximum reduction in the duty on maize imported in connection with the invitation to tender issued in Regulation (EC) No 555/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 12(1) thereof,Whereas:(1) An invitation to tender for the maximum reduction in the duty on maize imported into Portugal was opened pursuant to Commission Regulation (EC) No 555/2001(3).(2) Pursuant to Article 5 of Commission Regulation (EC) No 1839/95(4), as last amended by Regulation (EC) No 2235/2000(5), the Commission, acting under the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, may decide to fix maximum reduction in the import duty. In fixing this maximum the criteria provided for in Articles 6 and 7 of Regulation (EC) No 1839/95 must be taken into account. A contract is awarded to any tenderer whose tender is equal to or less than the maximum reduction in the duty.(3) The application of the abovementioned criteria to the current market situation for the cereal in question results in the maximum reduction in the import duty being fixed at the amount specified in Article 1.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For tenders notified from 27 April to 3 May 2001, pursuant to the invitation to tender issued in Regulation (EC) No 555/2001, the maximum reduction in the duty on maize imported shall be 44,87 EUR/t and be valid for a total maximum quantity of 116500 t.Article 2This Regulation shall enter into force on 4 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 82, 22.3.2001, p. 12.(4) OJ L 177, 28.7.1995, p. 4.(5) OJ L 256, 10.10.2000, p. 13.